Order entered September 30, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01568-CR

                           JAMES TIMOTHY GREENE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-41774-P

                                            ORDER
        The Court GRANTS the State’s September 27, 2016 motion for extension of time to file

the State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE